916 F.2d 713
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Isaac W. THOMAS, Plaintiff-Appellant,v.R.R. CHRISTIE;  P.W. Keohane;  Norman A. Carlson,Defendants-Appellees.
No. 89-6555.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1990.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges;  and MEREDITH, District Judge.*

ORDER

2
Isaac W. Thomas, a former pro se federal prisoner, appeals the district court's judgment dismissing this action filed pursuant to Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking damages, Thomas sued various officials of the Federal Correctional Institution of Memphis, Tennessee.  Following the dismissal of all defendants except Christie, Thomas filed an amended complaint.  He asserted that Christie, a unit manager at FCI Memphis, denied his first amendment right of access to the courts by refusing to make photocopies of certain legal documents.


4
After a review of the pleadings and record, the district court granted summary judgment in favor of Christie, finding that Thomas's constitutional rights had not been denied.  Thomas has filed a timely appeal, challenging the district court's judgment.


5
Upon review, we affirm the district court's judgment for the reasons stated in the district court's order dated October 31, 1989.  Summary judgment was proper because the record shows that there is no genuine issue as to any material fact and that defendant is entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


6
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ronald E. Meredith, U.S. District Judge for the Western District of Kentucky, sitting by designation